                        Case 1:18-cv-11657-ER Document 4 Filed 12/13/18 Page 1 of 2

$25HY6XPPRQVLQD&LYLO$FWLRQ


                                      81,7('67$7(6',675,&7&2857
                                                                      IRUWKH
                                                      Southern District of New York
                                                    BBBBBBBBBB'LVWULFWRIBBBBBBBBBB

  Christa McAuliffe Intermediate School PTO, Inc.;                      
 Chinese American Citizens Alliance of Greater New                      
 York; Asian American Coalition for Education; Phillip                  
    Yan Hing Wong; Yi Fang Chen; & Chi Wang                             
                            3ODLQWLIIV                                
                                                                        
                                 Y                                             &LYLO$FWLRQ1R
                                                                        
Bill de Blasio, in his official capacity as Mayor of New                
York; and Richard A. Carranza, in his official capacity                 
 as Chancellor of the New York City Department of                       
                        Education                                       
                           'HIHQGDQWV                                 

                                                    6800216,1$&,9,/$&7,21

7R'HIHQGDQW¶VQDPHDQGDGGUHVV Richard A. Carranza
                                           c/o Corporation Counsel, New York City Law Department
                                           100 Church Street
                                           New York, NY 10007




          $ODZVXLWKDVEHHQILOHGDJDLQVW\RX

         :LWKLQGD\VDIWHUVHUYLFHRIWKLVVXPPRQVRQ\RXQRWFRXQWLQJWKHGD\\RXUHFHLYHGLW²RUGD\VLI\RX
DUHWKH8QLWHG6WDWHVRUD8QLWHG6WDWHVDJHQF\RUDQRIILFHURUHPSOR\HHRIWKH8QLWHG6WDWHVGHVFULEHGLQ)HG5&LY
3DRU²\RXPXVWVHUYHRQWKHSODLQWLIIDQDQVZHUWRWKHDWWDFKHGFRPSODLQWRUDPRWLRQXQGHU5XOHRI
WKH)HGHUDO5XOHVRI&LYLO3URFHGXUH7KHDQVZHURUPRWLRQPXVWEHVHUYHGRQWKHSODLQWLIIRUSODLQWLII¶VDWWRUQH\
ZKRVHQDPHDQGDGGUHVVDUH Joshua P. Thompson
                                           Pacific Legal Foundation
                                           930 G Street
                                           Sacramento, CA 95814
                                           Counsel for Plaintiffs


       ,I\RXIDLOWRUHVSRQGMXGJPHQWE\GHIDXOWZLOOEHHQWHUHGDJDLQVW\RXIRUWKHUHOLHIGHPDQGHGLQWKHFRPSODLQW
<RXDOVRPXVWILOH\RXUDQVZHURUPRWLRQZLWKWKHFRXUW



                                                                                   &/(5.2)&2857


'DWH        12/14/2018                                                                  /s/ J. Gonzalez
                                                                                             6LJQDWXUHRI&OHUNRU'HSXW\&OHUN
                          Case 1:18-cv-11657-ER Document 4 Filed 12/13/18 Page 2 of 2

$25HY6XPPRQVLQD&LYLO$FWLRQ3DJH

 &LYLO$FWLRQ1R

                                                     3522)2)6(59,&(
                     7KLVVHFWLRQVKRXOGQRWEHILOHGZLWKWKHFRXUWXQOHVVUHTXLUHGE\)HG5&LY3O

           7KLVVXPPRQVIRUQDPHRILQGLYLGXDODQGWLWOHLIDQ\
 ZDVUHFHLYHGE\PHRQGDWH                                          

           u ,SHUVRQDOO\VHUYHGWKHVXPPRQVRQWKHLQGLYLGXDODWSODFH
                                                                                 RQGDWH                             RU

           u ,OHIWWKHVXPPRQVDWWKHLQGLYLGXDO¶VUHVLGHQFHRUXVXDOSODFHRIDERGHZLWKQDPH
                                                                  DSHUVRQRIVXLWDEOHDJHDQGGLVFUHWLRQZKRUHVLGHVWKHUH
           RQGDWH                                DQGPDLOHGDFRS\WRWKHLQGLYLGXDO¶VODVWNQRZQDGGUHVVRU

           u ,VHUYHGWKHVXPPRQVRQQDPHRILQGLYLGXDO                                                                       ZKRLV
           GHVLJQDWHGE\ODZWRDFFHSWVHUYLFHRISURFHVVRQEHKDOIRIQDPHRIRUJDQL]DWLRQ
                                                                                 RQGDWH                             RU

           u ,UHWXUQHGWKHVXPPRQVXQH[HFXWHGEHFDXVH                                                                               RU

           u 2WKHUVSHFLI\
                                                                                                                                            


           0\IHHVDUH                            IRUWUDYHODQG                  IRUVHUYLFHVIRUDWRWDORI          0.00          


           ,GHFODUHXQGHUSHQDOW\RISHUMXU\WKDWWKLVLQIRUPDWLRQLVWUXH


 'DWH
                                                                                             6HUYHU¶VVLJQDWXUH



                                                                                         3ULQWHGQDPHDQGWLWOH




                                                                                             6HUYHU¶VDGGUHVV

 $GGLWLRQDOLQIRUPDWLRQUHJDUGLQJDWWHPSWHGVHUYLFHHWF




           3ULQW                        6DYH$V                                                                      5HVHW
